      Case 5:20-cv-00045-SP Document 22 Filed 09/24/20 Page 1 of 2 Page ID #:1606

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV 20-45-SP                                                 Date     September 24, 2020
 Title             JOSE RODRIGUEZ-CEJA v. ANDREW M. SAUL, Commissioner of Social Security
                   Administration




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
                Kimberly Carter                                  n/a                                n/a
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                       Attorneys Present for Defendant:
                              n/a                                                    n/a
 Proceedings:                 (In Chambers) Renewed Order to Show Cause Why Case Should Not Be
                              Dismissed for Failure to Prosecute

        On July 9, 2020, the court issued an Order to Show Cause Why Case Should Not
Be Dismissed for Failure to Prosecute (“OSC”). As explained in more detail in the OSC,
plaintiff had missed the first deadline to make a settlement proposal, failed to comply
with an earlier court order to make a settlement proposal and file notice confirming the
proposal was made by June 30, 2020, and missed the July 2, 2020 deadline to file a
Memorandum in Support of Plaintiff’s Complaint. The court ordered plaintiff to show
cause in writing not later than July 24, 2020 why this action should not be dismissed for
failure to prosecute. The court stated plaintiff could discharge the OSC by filing, not
later than July 24, 2020, a written request for a reasonable extension of time for plaintiff
to prepare, file, and serve a Memorandum in Support of Plaintiff’s Complaint, and also to
make a settlement proposal.

       Plaintiff responded to part of the OSC, filing on July 24 a notice that he forwarded
a settlement proposal to defendant on June 29, 2020. But plaintiff failed to address his
failure to file a Memorandum in Support of Plaintiff’s Complaint or request an extension
of time to do so. Accordingly, on August 5, 2020, the court issued a minute order
continuing the OSC, ordering plaintiff to show cause in writing not later than August 19,
2020 why this action should not be dismissed for failure to prosecute, and again offering
plaintiff the option to discharge the OSC by filing, not later than August 19, 2020, a
written request for a reasonable extension of time for plaintiff to prepare, file, and serve a
Memorandum in Support of Plaintiff’s Complaint.

         Plaintiff did not directly respond to the OSC by August 19 2020. But during a
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 2
      Case 5:20-cv-00045-SP Document 22 Filed 09/24/20 Page 2 of 2 Page ID #:1607

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-45-SP                                    Date   September 24, 2020
 Title          JOSE RODRIGUEZ-CEJA v. ANDREW M. SAUL, Commissioner of Social Security
                Administration

conference in another matter, plaintiff’s counsel did indicate an intention to request an
extension of time in this case. However, it has been a month since counsel made that
representation, and the court has yet to receive a request for an extension of time, causing
this matter to languish on the court’s calendar.

        Consequently, the court now renews the OSC. In particular, the court orders
plaintiff to show cause in writing not later than October 8, 2020 why this action should
not be dismissed for failure to prosecute. Once again, plaintiff may discharge the OSC by
filing, not later than October 8, 2020, a written request for a reasonable extension of time
for plaintiff to prepare, file, and serve a Memorandum in Support of Plaintiff’s
Complaint.

      The court warns plaintiff that failure to respond to the continued Order to
Show Cause by October 8, 2020, or further failure to prosecute this action in
accordance with the Case Management Order and other court orders, may result in
dismissal of this action for failure to prosecute.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 2 of 2
